          Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


    UNITED STATES OF AMERICA                   :
                                               :
                                               :
                                               :
                                               :
                                               :        CRIMINAL ACTION NO.
                                               :        1:18-cr-00260-LMM-CMS
    v.                                         :
                                               :
                                               :
    ANTHONY RONDEL BLAIR, et al.,              :
                                               :
               Defendants.                     :
                                               :
                                               :

                                           ORDER

              This case comes before the Court on the Magistrate Judge’s Report and

Recommendation [288] that Defendant Anthony Rondel Blair’s Motion to

Dismiss Indictment [168] and Defendant David Lomba Barros’s Motion to

Dismiss Indictment [270] be denied. After due consideration, the Court enters

the following Order:1

         I.      BACKGROUND

              On March 27, 2019 a Grand Jury returned a Second Superseding

Indictment charging Mr. Blair, Mr. Barros (together, “Defendants”), and other

defendants with several counts of importing controlled substances and


1Defendants’ Motions to Dismiss are identical and the Court therefore addresses
them as one.
    Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 2 of 6




possessing controlled substances with intent to distribute. Dkt. No. [53]. Count

Seven of the Second Superseding Indictment charges Defendants with money

laundering and reads as follows:

      Beginning on a date unknown to the Grand Jury, but at least as early
      as in or about May, 2017, and continuing until in or about June,
      2018, in the Northern District of Georgia and elsewhere, the
      defendants, ANTHONY RONDEL BLAIR; JASON ARIAS; DANIEL
      NEWTON; DAVID LOMBA BARROS; SHONDRA VERNON;
      MICHELLE ROSA; and MADISON RENEE KELLEHER did
      knowingly combine, conspire, confederate, agree, and have a tacit
      understanding with other persons known and unknown to the Grand
      Jury to commit offenses against the United States in violation of
      Title 18, United States Code, Section 1956, to wit, to knowingly
      conduct and attempt to conduct a financial transaction in and
      affecting interstate and foreign commerce:

      a) which involved the proceeds of specified unlawful activity, that is,
      the manufacture, importation, sale, and distribution of a controlled
      substance (as such term is defined for the purposes of the Controlled
      Substances Act), with the intent to promote the carrying on of
      specified unlawful activity, and that while conducting and
      attempting to conduct such financial transaction, knew that the
      property involved in the financial transaction represented the
      proceeds of some form of unlawful activity, in violation of Title 18,
      United States Code, Section 1956(a)(l)(A)(i);

      b) which involved the proceeds of specified unlawful activity, that is,
      the manufacture, importation, sale, and distribution of a controlled
      substance (as such term is defined for the purposes of the Controlled
      Substances Act), knowing that the transaction was designed in whole
      and in part to conceal and disguise the nature, location, source,
      ownership, and control of the proceeds of said specified unlawful
      activity, and that while conducting and attempting to conduct such
      financial transaction, knew that the property involved in the
      financial transaction represented the proceeds of some form of
      unlawful activity, in violation of Title 18, United States Code, Section
      1956(a)(l)(B)(i); and

      c) which involved the proceeds of specified unlawful activity, that is,
      the manufacture, importation, sale, and distribution of a controlled


                                         2
     Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 3 of 6




         substance (as such term is defined for the purposes of the Controlled
         Substances Act), knowing that the transaction was designed in whole
         and in part to avoid a transaction reporting requirement under
         Federal law, and that while conducting and attempting to conduct
         such financial transaction knew that the property involved in the
         financial transaction, represented the proceeds of some form of
         unlawful activity, in violation of Title 18, United States Code, Section
         1956(a)(l)(B)(ii),

         all in violation of Title 18, United States Code, Section 1956(h).

Id. at 6–8.

         Defendant Jason Arias moved to dismiss Count Seven under Federal Rule

of Criminal Procedure 12(b)(3)(B)(v), arguing it failed to state an offense. Dkt.

No. [158]. Defendants then adopted Mr. Arias’s Motion in whole and challenged

Count Seven on the same grounds. Dkt. Nos. [168], [270]. On April 26, 2021, the

Magistrate Judge recommended that Defendants’ Motions be denied, holding

Count Seven states a valid federal offense on its face. Dkt. No. [288]. Mr. Blair

objects to the Magistrate Judge’s recommendation. Dkt. No. [294].

   II.      LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate Judge’s

Report and Recommendation for clear error if no objections are filed. 28 U.S.C.

§ 636(b)(1). If a party files objections, the district court must review de novo any

part of the Magistrate Judge’s disposition that is the subject of a proper objection.

Id. As Mr. Blair has filed an objection to the Magistrate Judge’s findings, the

Court reviews the challenged findings and recommendations on a de novo basis.




                                            3
     Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 4 of 6




   III.   DISCUSSION

      Mr. Blair objects to the Magistrate Judge’s two essential findings: (i) that

Count Seven “sets forth sufficient detail to place Defendants on notice of the

allegations against them and to defend against double jeopardy”; and (ii) that

“Defendants have failed to show how they otherwise lack information to defend

themselves or understand the charges against them.” Dkt. No. [288] at 7; Dkt.

No. [194] at 1. Mr. Blair protests that Count Seven does not identify specific

illegal transactions, categories of illegal transactions, the parties with whom Mr.

Blair illegally transacted, or “the nature of the alleged conspiracy to engage in

these transactions.” Dkt. No. [294] at 2.

      However, the Magistrate Judge correctly concluded that an indictment

need not contain those details. “An indictment, to be sufficient, must allege that

the defendant committed each of the essential elements of the crime charged so

as to enable the accused to prepare his defense and to invoke the double jeopardy

clause in any subsequent prosecution for the same offense.” United States v.

Crippen, 579 F.2d 340, 342 (5th Cir. 1978); see also Fed. R. Crim. P. 7(c).

“Constitutional requirements are fulfilled ‘by an indictment that tracks the

wording of the statute . . . .’” United States v. Critzer, 951 F.2d 306, 308 (11th Cir.

1992) (quoting United States v. Yonn, 702 F.2d 1341, 1348 (11th Cir. 1983)). “[I]f

the indictment tracks the language of the statute, ‘it must be accompanied with

such a statement of the facts and circumstances as will inform the accused of the

specific offense, coming under the general description, with which he is


                                            4
     Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 5 of 6




charged.’” United States v. Bobo, 344 F.3d 1076, 1083 (11th Cir. 2003) (quoting

Russell v. United States, 369 U.S. 749, 765 (1962)). “It is not necessary for an

indictment to go further and to allege in detail the factual proof that will be relied

upon to support the charges.” Crippen, 579 F.2d at 342.

      Count Seven “recites the essential elements of” money laundering and, as

the Magistrate Judge noted, precisely tracks the federal money laundering

statute. Yonn, 702 F.3d at 1348; compare Dkt. No. [53] at 6–8, with 18 U.S.C.

§ 1956(a)(1)(A)–(B). Count Seven specifies that the proceeds Defendants

allegedly laundered derived from “the manufacture, importation, sale, and

distribution of a controlled substance”—the same conduct charged in the

indictment’s preceding counts. Dkt. No. [53] at 7–8. “It further describe[s] the

locale of the alleged conspiracy, at least partially, with the allegation that the

criminal activity took place ‘in the Northern District of [Georgia] and elsewhere.’”

Yonn, 702 F.2d at 1348; Dkt. No. [53] at 6. There are also temporal boundaries

on the alleged conduct, even if those boundaries are approximate. See Yonn, 702

F.2d at 1348 (indictment’s inclusion of a time frame demonstrated specificity). In

short, Count Seven describes the location and time period during which

Defendants allegedly laundered proceeds of illegal drug transactions in violation

of 18 U.S.C. § 1956(a)(1). Considered as a whole and in light of clear Eleventh

Circuit precedent, Count Seven adequately alleges an offense against Defendants.




                                           5
    Case 1:18-cr-00260-LMM-CMS Document 297 Filed 05/27/21 Page 6 of 6




  IV.   CONCLUSION

     In light of the foregoing, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation [288] as the opinion of this Court. Defendant

Anthony Rondel Blair’s Motion to Dismiss Indictment [168] and Defendant

David Lomba Barros’s Motion to Dismiss Indictment [270] are DENIED.



                           27th day of May, 2021.
     IT IS SO ORDERED this ___


                                   _____________________________
                                   Leigh Martin May
                                   United States District Judge




                                     6
